The evidence in this record has been read and considered en banc. We have been unable to find any evidence which would warrant a verdict connecting this defendant with the criminal possession of the whisky found on his premises.
As has been pointed out many times by this court, a constructive possession alone is not sufficient to justify a conviction. There must, in addition to such possession, be a guilty scienter.
In line with numerous decisions of this court, we hold that the defendant was entitled to the general charge.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.